Chief Justice Mercur
delivered the opinion of the court,
The merits of the original judgment cannot be inquired into in a scire facias on that judgment: Pitts. Cin. & St. L. Railway Co. v. Marshall, 4 Norris, 187. As a general rule no defence can be made to a scire facias on a judgment except one arising subsequent to the judgment: Seymour v. Hubert, 11 Norris, 499. The only defence in the trial of a scire facias on a judgment is a denial of the existence of the judgment or proof of a subsequent satisfaction in law or equity or a discharge thereof: Dowling v. McGregor,10 Id., 410.
When a judgment is opened it is not subject to set-off generally. The defendant may attack the validity of the claim on which the judgment is founded; the good faith of the transaction connected with the consideration ; subsequent payment of the debt or equitable discharge therefrom. The *330defence must be one which must, either at law or in equity, have attached to the judgment or to the consideration on which it rests : Beaty v. Bordwell, 10 Id., 438.
The practice of opening judgments to establish a defence which has originated since the rendition of the judgment is improper. Such a defence does not impair the original validity of the judgment. An issue should be formed to try the facts which are alleged to have so attached to the judgment as to constitute a payment or release thereof. It follows there was no error in the court’s discharging the rule and in refusing to open the judgment for the reasons shown.
Decree affirmed and appeal dismissed at the costs of the appellant.